Citation Nr: 0013623	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for left 
knee cellulitis scar residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel

INTRODUCTION

The veteran had active service from October 1943 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied a 
compensable disability evaluation for the veteran's 
service-connected left knee cellulitis scar residuals.  In 
March 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The veteran has submitted an informal claim for a 
post-operative left knee disability to include arthritis.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Acting Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(1999).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDING OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's left knee cellulitis scar residuals are 
manifested by a tender and discolored left knee lateral scar 
and no associated functional joint limitation.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left knee 
cellulitis scar residuals have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  




I.  Historical Review

The veteran's service medical records show that he sustained 
a left knee puncture wound from a tree branch during 
maneuvers and subsequently developed acute suppurative 
cellulitis in August 1944.  At a December 1952 VA examination 
for compensation purposes, the veteran exhibited a round scar 
on the lateral surface of the left knee at the level of the 
patella, a slightly smaller scar just below the knee, slight 
joint swelling, and no crepitus or loss of range of motion.  
In January 1953, the RO established service connection for 
left knee cellulitis scar residuals and assigned a 
noncompensable evaluation for that disability.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 10 percent 
disability evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Scars may be 
evaluated on the basis of any associated limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In a November 1998 written statement, the veteran advanced 
that his left knee scarring was painful and easily irritated.  
At the March 1999, hearing on appeal, the veteran testified 
that he had left knee arthritic-like pain with associated 
limitation of joint motion.  He stated that his left knee 
scar occasionally became itchy.  He reported that he had 
undergone a post-service left knee surgical procedure.  

At a July 1999 VA examination for compensation purposes, the 
veteran reported that his left knee scar was relatively 
asymptomatic except for a "little discoloration."  The 
veteran reported that he had incurred a lateral left knee 
scar during active service.  On examination, the veteran 
exhibited a patchy, hyperpigmented, nonadherent, and 
triangular scar measuring two inches by two inches which 
extended from the medial inferior border of the patella 
downward to the tibial tuberosity and medially; a 
hypopigmented and tender scar over the lateral left knee 
measuring one centimeter by one centimeter; and no functional 
limitation associated with the scarring.  The examiner stated 
that the veteran also exhibited findings consistent with 
post-traumatic residual left knee arthralgia, left 
patellofemoral syndrome, and left knee degenerative joint 
disease.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's left knee cellulitis scar residuals have been 
shown to be manifested by a tender and slightly discolored 
left knee lateral scar and no associated functional 
impairment.  Such findings merit assignment of a compensable 
evaluation under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The Board notes that the veteran's 
left knee pain and functional joint impairment have been 
attributed to his multiple nonservice-connected left knee 
orthopedic disabilities.  Accordingly, the Board concludes 
that a 10 percent evaluation is warranted for the veteran's 
left knee cellulitis scar residuals.  This evaluation 
represents the maximum schedular evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  

In his March 2000 Appellant's Brief, the national accredited 
representative directs the Board's attention that the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the Court addressed the appropriate procedure 
applicable to appeals involving the initial evaluation 
assigned for a disability after an award of service 
connection.  As service connection has been in effect for the 
veteran's left knee cellulitis scar residuals since 1952, the 
Court's holding in 


Fenderson is not applicable to the instant appeal.  


ORDER

A 10 percent evaluation for the veteran's left knee 
cellulitis scar residuals is granted subject to the laws and 
regulations applicable to the award of monetary benefits.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

